13‐2025‐cv(L) 
Ermini v. Vittori 
 
                 UNITED STATES COURT OF APPEALS 
                                         
                       FOR THE SECOND CIRCUIT 
                                         
                                                                   
                                         
                              August Term, 2013 
                                         
(Argued:   April 9, 2014                                          Decided:   July 8, 2014) 
                                         
                  Docket Nos. 13‐2025‐cv(L), 13‐2199 (XAP) 
                                         
                                         
                                         
                             EMILIANO ERMINI 
                                         
                      Petitioner‐Appellant‐Cross‐Appellee, 
                                         
                                     – v. – 
                                         
                              VIVIANA VITTORI 
                                         
                     Respondent‐Appellee‐Cross‐Appellant.1 
                                         
                                         
                                         
 




                                              
1          The Clerk of Court is directed to amend the caption in this case to 
conform to the listing of the parties above. 
 
                                               1 
 
Before: CALABRESI, CABRANES, and LIVINGSTON, Circuit Judges. 



      Emiliano Ermini, an Italian citizen, petitioned the district court 

(Swain, Judge) pursuant to the Hague Convention on the Civil Aspects of 

International Child Abduction, Oct. 25, 1980, T.I.A.S. No. 11, 670, 1343 

U.N.T.S. 89, reprinted in 51 Fed. Reg. 10494 (Mar. 26, 1986) (the “Hague 

Convention” or the “Convention”), as implemented in the United States by 

the International Child Abduction Remedies Act, 42 U.S.C. § 11601‐10, 

seeking the return of his two sons to Italy, from their mother Viviana 

Vittori, in the United States. The district court held that return would pose 

a “grave risk” of harm, pursuant to Article 13(b) of the Convention, to one 

of the sons, who has severe autism, and that separating the siblings would 

pose a grave risk of harm to both of them. It therefore denied appellant’s 

petition as to both children. Confronting various issues of first impression 

in this Circuit, we affirm the district court’s decision to deny the petition. 

We also amend the judgment to deny the petition with prejudice. 


                                 ROCCO LAMURA, Tosolini Lamura Rasile 
                                 & Toniutti LLP, New York, New York, for 
                                 Petitioner‐Appellant‐Cross‐Appellee.  
                                  


                                       2 
 
    SANKET J. BULSARA (Jacob Press, Tamar 
    Kaplan‐Marans, Maria Banda, Jing‐Li Yu, 
    Musetta Durkee, on the brief), Wilmer Cutler 
    Pickering Hale and Dorr LLP, New York, 
    New York, for Respondent‐Appellee‐Cross‐
    Appellant. 
     
    Gary S. Mayerson, Tracey S. Walsh, Maria 
    C. McGinley, Mayerson & Associates, New 
    York, New York, for Amicus Curiae Autism 
    Speaks. 
     
    Jeremy T. Adler, Davis Polk & Wardwell 
    LLP, New York, New York, for Amicus 
    Curiae Travis Thompson, Ph.D. and Paolo 
    Moderato, Ph.D.  
     
    Anthony S. Barkow, Elizabeth A. 
    Edmondson, Eddie A. Jauregui, Jenner & 
    Block LLP, New York, New York, for 
    Amicus Curiae Jacqueline Sands. 
     
    Gregory J. Wallance, W. Stewart Wallace, 
    Susanna Y. Chu, Kaye Scholer LLP, New 
    York, New York, for Amicus Curiae 
    Professor Elizabeth Lightfoot, Sanctuary for 
    Families, and Child Justice, Inc. 
     
    Robert H. Smit, Simpson Thacher & Bartlett 
    LLP, New York, New York, for Amicus 
    Curiae Domestic Violence Legal 
    Empowerment and Appeals Project, The 
    Family Violence Appellate Project, and 
    Professors Shani M. King and Lisa V. 
    Martin. 
 

         3 
 
CALABRESI, Circuit Judge: 

      This case presents us with novel, and significant, issues under the 

Hague Convention on the Civil Aspects of International Child Abduction, 

Oct. 25, 1980, T.I.A.S. No. 11, 670, 1343 U.N.T.S. 89, reprinted in 51 Fed. Reg. 

10494 (Mar. 26, 1986) (the “Hague Convention” or the “Convention”), as 

implemented in the United States by the International Child Abduction 

Remedies Act, 42 U.S.C. § 11601‐10. While the Convention is designed, in 

part, to ensure the prompt return of children wrongfully removed or 

retained from their country of habitual residence by one parent, it also 

protects children who, though so removed or retained, face a real and 

grave risk of harm upon return. Here, we are confronted with forms of 

psychological and physical harm arising from separating a child from 

autism therapy. The question of whether the risk of such harms is 

sufficiently grave to trigger the Convention’s exceptions has not been 

previously considered by our Court. We today hold that such risk can be 

sufficiently grave, and, on the facts found by the district court, that in this 

case it is. For this reason, and another, we affirm the district court’s denial 

of the appellant’s petition.  



                                       4 
 
       We also face, as a matter of first impression, the district court’s 

decision to deny the petition without prejudice to renewal. We hold that 

this was error, and amend the judgment to deny the petition with 

prejudice.2   

                                        I. 

       Emiliano Ermini and Viviana Vittori are Italian citizens. They began 

living together in Italy in 2001, and were married in 2011. The couple had 

two children: Emanuele, who is 10, and Daniele, who is 9. Daniele is 

autistic. In the midst of a custody dispute, Ermini petitioned the district 

court pursuant to the Hague Convention, a multilateral treaty to which the 

United States and Italy are signatories, seeking the return to Italy of his 

two sons, who were then, and today remain, in the United States.  




                                              
2          Several motions are pending before the Court. Vittori moves for the 
Court to take judicial notice of documentation regarding changes in her, 
and her children’s, immigration status. Ermini moves for the Court to take 
judicial notice of a foreign court decision from Velletri, Italy, dated April 
23, 2013. Pursuant to Federal Rule of Evidence, sections 201(b)(2), (c)(2), 
and (d), we grant both motions. In addition, several parties, all listed above 
as amicus curiae, had moved for leave to file their briefs. Pursuant to 
Federal Rule of Appellate Procedure 29(b), we grant their motions, and 
hence have listed them above.  
                                               5 
 
       Ermini filed his petition in August of 2012, and the district court 

conducted a bench trial in January of 2013. Under Federal Rule of Civil 

Procedure 52(a), on April 19, 2013, the district court produced an opinion, 

which contained its findings of fact and conclusions of law, and issued its 

judgment. Ermini v. Vittori, No. 12 Civ. 6100, 2013 WL 1703590 (S.D.N.Y. 

Apr. 19, 2013).   

                                       A. 

       The district court found several facts that are relevant to the matter 

before us. First, the court found that the family had moved to the United 

States in August of 2011 in connection with its longstanding efforts to find 

appropriate treatment for Daniele. Id. at *4. Daniele had been diagnosed 

with autism in March of 2008, and the couple sought unsuccessfully to find 

adequate Applied Behavioral Analysis (“ABA”) therapy for Daniele in 

Italy.3 Id. at *2. Indeed, while there, Vittori herself provided the bulk of 

Daniele’s therapy. Id.      


                                              
3          ABA is an “intensive one‐on‐one therapy that involves breaking 
down activities into discrete tasks and rewarding a childʹs 
accomplishments.” R.E. v. New York City Depʹt of Educ., 694 F.3d 167, 176 
(2d Cir. 2012) (internal quotation marks omitted). ABA instructors use 
“careful behavioral observation and positive reinforcement or prompting 
                                               6 
 
           Dissatisfied with Daniele’s development, the family sought other 

avenues of relief. Id. In Spring of 2010, in Italy, they met Dr. Giuseppina 

Feingold, an Italian‐speaking doctor with a practice in Suffern, New York. 

Id. at *3. In August of 2010, they traveled to New York so that Dr. Feingold 

could more fully assess and begin treating Daniele. Id. The parents were 

impressed with the treatment options presented by Dr. Feingold, and 

began to plan a move to Suffern, at first for a period of two‐three years, but 

with the potential of a permanent relocation in mind, depending on the 

success of Daniele’s treatment. Id.  

           Things moved speedily thereafter. The family returned to New York 

in August of 2011, and promptly signed a one‐year lease on a house. Id. at 

*4. The children were enrolled in public schools, and Daniele’s therapy 

began soon after. Id. at *8‐9. The parents put their home in Italy on the 

market, prepared to open a business in the United States, and made 

arrangements to send their belongings here. Id. at *4. 




                                                                                                                                       
to teach each step of a[n appropriate] behavior.” M.H. v. New York City 
Depʹt of Educ., 685 F.3d 217, 226 n. 5 (2d Cir. 2012) (internal quotation 
marks omitted). 
                                                                  7 
 
        In the meantime, Ermini, who had remained employed in Italy, 

traveled back and forth between the United States and Italy. Id. During a 

December of 2011 return to America, an apparently already contentious 

relationship between Ermini and Vittori came to a head when a “violent 

altercation” occurred, with Ermini physically abusing Vittori in the kitchen 

of their Suffern, New York home. Id. at *5. In its findings of fact, the district 

court found credible testimony that during this altercation Ermini had, 

among other acts, hit Vittori’s head against a kitchen cabinet, and 

attempted to “suffocate” and “strangle” her. Id.  

        The district court determined this incident was part of a history of 

physical violence by Ermini. Id. The court found that Ermini “expresses 

anger verbally and physically,” had hit Vittori at least ten times during the 

course of their relationship, and was “in the habit of striking the children.” 

Id.  

        In response to the December of 2011 incident, Vittori obtained a 

temporary order of protection from the Suffern Court of Justice for herself 

and the children. The order, among other things, granted her temporary 

custody of the children through May 9, 2012. Id. at *6.  



                                        8 
 
      Ermini returned to Italy and instituted divorce proceedings. Id. 

Vittori went back to Italy for those proceedings in April of 2012, by which 

time the children’s American visas had expired. Id.  

      Meanwhile, in July of 2012, Ermini resolved criminal charges that 

had been brought against him as a result of the December of 2011 domestic 

abuse incident by pleading guilty in New York State court to harassment 

in the second degree. Id. at *7. As a part of that plea, he consented to a one‐

year order of protection, which, among other things, required him to 

refrain from contacting the children. Id.  

      In September of 2012, Ermini petitioned an Italian court in Velletri 

for an order directing Vittori to return with the children to Italy. Id. The 

court in Velletri granted Ermini’s petition, ordering Vittori to return with 

the children, and making various rulings granting shared parental 

authority between Ermini and Vittori and assigning visitation rights. Id.  

      In April of 2013, however, the Court of Appeals in Rome issued an 

order (the “Rome Order”) vacating several provisions of the Velletri 

court’s order. Id. The Court of Appeals granted Vittori exclusive custody of 

the children, did not require her to return to Italy with the children, and 



                                       9 
 
explicitly fashioned its order to comport with the orders of protection 

issued in the United States arising from the December of 2011 domestic 

abuse incident. Id.  

      With this background in mind, the district court made several 

further findings of fact about the children and their experiences. Emanuele, 

who had testified before the court in camera, was found to have displayed 

“candor” and “maturity,” as well as a strong command of the English 

language. Id. at *8. He was happy in America, and preferred living here, 

both because of the “fear” he had of his father and because he preferred 

the schooling he was receiving here. Id.  

      Moreover, the district court found that Daniele had “significantly 

progressed” with his therapy in the United States. Id. He was engaged in a 

Comprehensive Application of Behavioral Analysis to Schooling 

(“CABAS”) program in Stony Point, New York, which, according to 

Vittori’s expert, Dr. Carole Fiorile, offered the best ABA curriculum then 

available to autistic children. Id. at *9. The program involved one‐on‐one 

instruction with an educational team, including a special educational 




                                     10 
 
teacher, an occupational therapist, a speech and language therapist, several 

classroom assistants, and a full‐time one‐on‐one teaching assistant. Id.  

      The district court noted that Dr. Fiorile had stated that Daniele 

required such a program to continue to make meaningful progress in, 

among other things, cognition, language, and social and emotional skills. 

Id. Dr. Fiorile had also testified that while the United States has over 4,000 

board certified ABA practitioners, there were, to her knowledge, fewer 

than twenty in Italy. Id. 

      The district court, weighing Dr. Fiorile’s opinion about the CABAS 

program, made the following additional factual findings: 

             [Daniele]  has  benefitted  immensely  from  the 
             superior  resources  of  the  school  program  in 
             which he has been enrolled while residing in the 
             United  States.  The  CABAS  program,  with  its 
             structured,  intensive  curriculum  and  extensive 
             classroom  support,  provided  by  professionals, 
             has  resulted  in  marked  improvement  of 
             [Danieleʹs]  self‐care,  communication,  vocabulary 
             in  English  and  Italian  and  his  general  cognition    
             .  .  .  .  The  unrebutted  testimony  of  Dr.  Fiorile  at 
             trial and her expert report support the conclusion 
             that  “any  hope  for  [Daniele]  to  lead  an 
             independent  and  productive  life  rests  in  his 
             participation  in  an  intensive  behavioral  program 
             that  rigorously  implements  the  principles  and 
             strategies  of  Applied  Behavior  Analysis  (ABA), 

                                        11 
 
             such  as  the  school  program  he  currently  attends 
             on  a  daily  basis.”  The  hard  work  and  good 
             intentions  of  [the  parents]  are  not  sufficient  to 
             enable  [Daniele]  to  progress  to  the  extent  to 
             which  he  is  capable.  Moreover,  there  was  no 
             evidence  presented  at  trial  that  any  comparable 
             program  is  even  available  to  [Daniele]  in  Italy. 
             Accordingly,  separating  [Daniele]  from  the 
             CABAS  program  .  .  .  would  put  him  in  an 
             intolerable  situation  due  to  the  grave  risk  of 
             deterioration  of  his  condition  and  denial  of 
             needed rehabilitation. 
         
Id. at *9 (internal citation and brackets omitted).    

      Finally, the district court found that Daniele and Emanuele have a 

close, loving relationship, and that the children and Vittori had overstayed 

their visas and had applications for renewal pending.4 Id. at *10.  

                                        B. 

      Based on these factual findings, the district court drew several 

conclusions of law. First, in order to determine if the children were indeed 

removed from their habitual residence, and therefore whether the Hague 

Convention applied, the district court considered whether their habitual 

residence was Italy or the United States. Id. at *11‐12. The court found that 

                                              
4          Although it ultimately does not affect our conclusions, we take 
judicial notice of the fact that Vittori and the children now have 
nonimmigrant status as U‐Visa eligible noncitizens. See footnote 1.  
                                               12 
 
the children’s habitual residence was Italy, since there was no shared, 

settled intent among the parents to change permanently the children’s 

habitual residence to the United States. Id. at *12. The court also concluded 

that the children had not sufficiently acclimatized to the United States as to 

make the United States their habitual residence regardless of the parents’ 

shared intent. Id. at *12‐13.  

       The district court next considered whether Vittori had wrongfully 

retained the children in the United States. Id. at *13‐15. Taking judicial 

notice of the law of Italy, pursuant to Article 14 of the Convention,5 the 

court explained that custody rights were defined by “mutual agreement” 

and that the parents had not mutually agreed to keep the children in the 

United States beyond April of 2012. Id. at *14. The court also determined 

that Ermini had not evinced any intent to abandon the children or to 

relinquish his custody rights. Id. Furthermore, the court found that while 

the Rome Order held that Vittori had custody and needed not return the 

children to Italy, the Rome Order was temporary and prospective. Id. at 


                                              
5          The Convention authorizes the district court to “take notice directly 
of the law of, and of judicial or administrative decisions” of the country of 
habitual residence. Hague Convention, art. 14.  
                                               13 
 
*15. The court therefore found that Vittori had violated Ermini’s custody 

rights during the period between September of 2012, when the Velletri 

court issued its ruling, and April of 2013, when the Rome Order was 

issued. Id.  

       As a threshold matter, the district court therefore held that Ermini 

had proved by a preponderance of the evidence: (1) that the children were 

habitual residents of Italy, and were being retained in the United States by 

Vittori; (2) that the retention was in breach of Ermini’s custody rights 

under the law of Italy; and (3) that Ermini was exercising those rights at 

the time of the childrenʹs retention in the United States. Id. at *12‐15. 

       The district court explained that the burden then shifted back to 

Vittori to assert affirmative defenses against the return of the children to 

the country of habitual residence. Id. at *15. On one of these defenses, the 

court ruled in Vittori’s favor. Vittori had argued that return to Italy posed 

a “grave risk” of harm to Daniele, pursuant to Hague Convention, Article 

13(b), which precludes repatriation of a child where there “is a grave risk 

that his or her return would expose the child to physical or psychological 

harm or otherwise place the child in an intolerable situation.” Id. at *15.   



                                       14 
 
      Vittori needed to prove this defense by clear and convincing 

evidence, a burden which the district court held that Vittori had met. Id. 

The record, according to the district court, established that, because 

Daniele is severely autistic, he would face a grave risk of harm if he had to 

return to Italy, as the return would “severely disrupt and impair his 

development.” Id. at *16. The court further concluded that Daniele would 

face “significant regression” if his CABAS program was interrupted and 

held that “the predicted deterioration in [Daniele ʹs] cognition, social skills 

and self‐care if [Daniele] is separated from the CABAS program . . . 

constitutes psychological and physical harm sufficient to establish the 

‘grave risk of harm’ affirmative defense.” Id. The court also determined 

that because Emanuele and Daniele had a loving and close relationship, 

separation would be harmful to both siblings, and that avoiding such a 

separation met the requirements of the Hague Convention. Id. at *17. 

      Accordingly, the court denied Ermini’s petition for return to Italy as 

to both children, but did so “without prejudice to renewal if [Daniele] is no 

longer able to participate in the CABAS program and the Italian court 

system issues a final order requiring the return of the children to Italy.” Id. 



                                      15 
 
                                       C. 

      Ermini appeals the district court’s decision, arguing that the court’s 

conclusion that Daniele faced a “grave risk” of harm under Article 13(b) if 

separated from his therapy and returned to his habitual residence in Italy 

was erroneous. Vittori contends, to the contrary, that the district court’s 

decision to deny the petition should be affirmed on this ground and 

others. She also cross‐appeals, claiming, among other things, that the 

district court wrongly determined: (a) that the children’s habitual 

residence was Italy; (b) that she had breached Ermini’s custody rights; and 

(c) that the domestic abuse suffered by her and the children did not 

constitute a grave risk of harm under the Convention. Vittori further 

maintains that the petition should have been denied with prejudice to 

renewal. 

      In considering the parties’ arguments, we review de novo the district 

court’s interpretation of the Hague Convention. Blondin v. Dubois (Blondin 

IV), 238 F.3d 153, 158 (2d Cir. 2001). The district courtʹs factual findings are 

reviewed for clear error, while its application of the Convention to its 

factual findings is reviewed de novo. Id. 



                                       16 
 
                                       II. 

      The Hague Convention is a pact among nation‐states to protect 

children in limited, though important, circumstances. It establishes 

uniform standards, on one side, for ensuring the swift return of children 

wrongfully removed or retained from their home states, and, on the other, 

for barring return to a home state when doing so would create a grave risk 

of harm to the children or violate their fundamental human rights and 

freedoms. See Hague Convention, arts. 13 & 20.  

      The Convention was adopted in 1980 “to protect children 

internationally from the harmful effects of their wrongful removal or 

retention and to establish procedures to ensure their prompt return to the 

State of their habitual residence, as well as to secure protection for rights of 

access.” Hague Convention, pmbl., 51 Fed. Reg. at 10498. The Convention 

is not designed to adjudicate custody claims, but only to determine the 

merits of claims of wrongful removal and abduction. See id., art. 19 (“A 

decision under this Convention concerning the return of the child shall not 

be taken to be a determination on the merits of any custody issue.”).  




                                       17 
 
       The district court had authority to adjudicate the matter in the 

instant case, see id. arts.  8, 11 & 29, and had to focus, as initially, on 

whether the children were wrongfully removed or retained, an issue on 

which Ermini bore the burden of proof by a preponderance of the 

evidence. See 42 U.S.C. § 11603(e)(1)(A). 

        Under the Convention, removal or retention of a child is deemed 

“wrongful” when: 

              [1] it is in breach of rights of custody attributed to 
              a person, an institution or any other body, either 
              jointly  or  alone,  under  the  law  of  the  State  in 
              which  the  child  was  habitually  resident 
              immediately before the removal or retention; and 
               
              [2] at the time of removal or retention those rights 
              were actually exercised, either jointly or alone, or 
              would have been so exercised but for the removal 
              or retention. 
      
Hague Convention, art. 3. 

       Wrongful removal or retention, however, does not end the matter. If 

a parent establishes that the removal or retention was wrongful, the child 

is to be returned unless the defendant establishes one of four defenses. See 

Blondin v. Dubois (Blondin II), 189 F.3d 240, 245 (2d Cir. 1999); see also 42 




                                         18 
 
U.S.C. § 11601(a)(4). These defenses, or as they are also called, 

“exceptions,” are to be construed narrowly. See 42 U.S.C. § 11601(a)(4). 

      Two of the four exceptions are to be established by clear and 

convincing evidence. See id. § 11603(e)(2)(A). The first applies if “there is a 

grave risk that [the childʹs] return would expose the child to physical or 

psychological harm or otherwise place the child in an intolerable 

situation.” Hague Convention, art. 13(b). The second governs when the 

return of the child “would not be permitted by the fundamental principles 

. . . relating to the protection of human rights and fundamental freedoms.” 

Id., art. 20. The remaining exceptions are to be established by a 

preponderance of the evidence. See 42 U.S.C. § 11603(e)(2)(B). The first 

exception subject to this lesser standard applies if judicial proceedings 

were not commenced within one year of the childʹs abduction and the 

child is well‐settled in the new environment. Hague Convention, art. 12. 

The second applies if the plaintiff was not actually exercising custody 

rights at the time of the removal. Id., art. 13(a). 

      Finally, it should be noted that, since the Convention is a pact 

among nation‐states, Congress has emphasized “the need for uniform 



                                        19 
 
international interpretation of the Convention.” 42 U.S.C. § 11601(b)(3)(B).  

In light of this necessity, the Supreme Court has made clear that, in 

interpreting the Convention, we are to give the opinions of our sister 

signatories “considerable weight.” Air France v. Saks, 470 U.S. 392, 404, 

(1985) (quoting Benjamins v. British European Airways, 572 F.2d 913, 919 (2d 

Cir. 1978)) (internal quotation marks omitted). 

                                      A. 

      The Hague Convention does not concern itself with situations where 

two parents commit to settle a family in a new location, and where in so 

migrating, neither parent breaches the other’s custody rights. Familial 

migration across borders is a facet of family life for many, and unless there 

is wrongful removal or retention of children from their habitual residence 

and breach of custody rights, the Hague Convention is neither concerned 

nor involved. The district court found, however, that both wrongful 

retention and breach of custody rights had occurred here, thereby 

triggering the Convention’s applicability. While we accept the district 

court’s factual findings on these matters, the legal issues that apply to 

these factual findings are quite complicated. Accordingly, we pause at the 



                                      20 
 
outset to note that we harbor serious doubts as to the district court’s 

conclusions of law on these issues. And we deem it appropriate to spend 

some time on specifying the applicable legal standards.  

                                        i. 

      The district court found that the children’s habitual residence was 

Italy, since the parents’ last shared intention was to move the family to the 

United States only for a period of two‐three years, and potentially to stay 

permanently if Daniele’s therapy was successful. Ermini, 2013 WL 1703590, 

at *11‐12. There is, to be sure, some basis for the district court’s decision. 

We have before stated that, in determining habitual residence, courts are to 

focus on whether a “child’s presence at a given location is intended to be 

temporary, rather than permanent.” Gitter v. Gitter, 396 F.3d 124, 132 (2d 

Cir. 2005). And the two‐three year trial period here may well have 

influenced the district court’s conclusion that this move was temporary. 

We have also earlier credited a district court’s finding that a habitual 

residence did not change because a move was of a “trial nature” and 

“conditional.” Id. at 135. And here, the district court, again with reason, 

focused on the fact that the parents were to reassess their stay in the 



                                       21 
 
United States at the end of what appeared to be a trial period. Ermini, 2013 

WL 1703590, at *11‐12. 

      But we stress that the period of time of a move is not the only 

relevant factor in the analysis. Indeed, our sister signatories have clarified 

that a habitual residence may be established even when a move is for a 

“limited period” and indeed “indefinit[e].” Shah v. Barnet London Borough 

Council and other appeals, [1983] 1 All E.R. 226, 235 (Eng.H.L). Drawing on 

the approach in Shah, the Ninth Circuit has placed emphasis on divining 

not just the duration of the move but instead, more broadly, the shared 

intent and “settled purpose” of the parents. Mozes v. Mozes, 239 F.3d 1067, 

1074 (2001). As the Third Circuit has stated, when similarly confronted 

with a two‐year relocation, “the fact that the agreed‐upon stay was of a 

limited duration in no way hinders the finding of a change in habitual 

residence. Rather, . . . the parties’ settled purpose in moving may be for a 

limited period of time. . . .” Whiting v. Krassner, 391 F.3d 540, 550 (3d Cir. 

2004); see also Gitter, 396 F.3d at 132 (adopting the “shared intent” 

approach). We thus want to emphasize that the time period attached to a 




                                       22 
 
move is but one factor in determining, in a fact‐intensive manner, what the 

settled intent among the parents was in making the move.6  

      Accordingly, we believe that the issue at hand was, at the very least, 

a closer call than it was framed as being by the district court. In this case, 

the family’s move, though indefinite, was not “of a trial nature” or for a 

“trial period” as in Gitter, nor was akin to a summer sojourn; the move 

indeed evinces a good degree of “settled purpose” and continuity. 396 F.3d 

at 132, 135. As the district court found, Ermini and Vittori leased a house in 

the United States and put their house in Italy on the market; enrolled the 

children in school and extracurricular activities in the United States; 

planned to open a business in the United States; prepared to move all of 

their belongings to the United States; and shifted Daniele’s all‐important 

medical care and treatment to the United States. Ermini, 2013 WL 1703590, 

at *3‐4. This was a move shared in the parents’ minds not only as one of 

                                              
6          Along these lines, we also note our skepticism of the district court’s 
conclusion that Ermini conditioned the family’s relocation to the United 
States on his continued cohabitation with Vittori and the children, see 
Ermini, 2013 WL 1703590, at *11‐12, particularly in light of Ermini’s 
statements that the move was spurred by the desire to secure improved 
treatment for Daniele, id. at *3. Nevertheless, because we do not rely on the 
habitual residence inquiry to affirm the district court’s ruling, we need not 
determine whether this factual finding was made in error.  
                                               23 
 
duration, stretching into years, but also formed with an understanding 

that the duration could become permanent if Daniele’s treatment was 

succeeding. Id. at *4. The facts found by the district court establish, at a 

minimum, that the family intended to shift the locus of their family life to 

the United States for a span of years. And, given these circumstances, we 

are left uncomfortable with the district court’s conclusion that the family’s 

habitual residence did not change.  

                                       ii. 

      Nor, as we see it, is it clear that Vittori breached Ermini’s custody 

rights. Rights of custody are “rights relating to the care of the person of the 

child and, in particular, the right to determine the child’s place of 

residence.” Hague Convention, art. 5(a). Custody rights are provided by 

“the law of the State in which the child was habitually resident 

immediately before the removal or retention.” Id., art. 3(a). The district 

court determined, quite properly, that, under Italian law, custody rights 

are defined by “mutual agreement” of the parents, and therefore focused 

on Ermini and Vittori’s agreement. Ermini, 2013 WL 1703590, at *14; see also 

Title IV, Italian Civil Code of Law, Art. 316 (“A child is subject to the 



                                       24 
 
authority of its parents until majority . . . or emancipation. The authority is 

exercised by both parents by mutual agreement . . . .”).  

       We have serious doubts, though, as to the court’s reading of the 

Rome Order. See Joint App’x at 700‐710. The Rome Order stated that 

moving children to the United States had been jointly decided by the 

parents. Id. at 702. Furthermore, the Rome Court of Appeals determined 

that, under the circumstances, Ermini alone could not decide to remove the 

children from the United States. Id. The Rome Court, in reversing the lower 

court’s order, declined to order the children to return to Italy, and 

awarded custody to Vittori. Id. at 703. It therefore appears to us that the 

Rome Order, which focused in part on the New York proceedings against 

Ermini for domestic abuse, meant, to the contrary of the Velletri court, that 

Vittori had at no time breached Ermini’s custody rights by keeping the 

children in the United States.7 This holding inevitably casts doubt on the 


                                              
7          The Rome Order stated in pertinent part: 
                      Another element of fact which is before the Court concerns the 
                      protection order to safeguard Vittori and her children issued 
                      in the United States against Ermini, ending in February 2014. 
                      The existence of such a restrictive measure, at least until it is no 
                      longer in effect, precludes shared custody of the children, with 
                      custody having to go to the mother, who is the only one of the 
                                                  25 
 
district court’s conclusion that Vittori violated those rights between the 

time of the Velletri judgment and the time of the Rome Order.8  However, 

because other grounds exist to affirm the district court’s denial of Ermini’s 

petition, we need not address whether we may properly rely on the Rome 

Order, which was subject to appeal. See Shealy v. Shealy, 295 F.3d 1117, 1122 

(10th Cir. 2002) (relying on an interim order that was in force at the time a 

petition was filed to determine custody rights).  

            

                                                                                                                                       
                      two parents able to take care of them and to make decisions 
                      affecting them. 
            
Joint App’x at 703 (emphasis added). The language indicated that, under 
Italian law, the New York protection order precluded shared custody 
whenever it was in effect, including the period following the Velletri 
judgment.   
8          Ermini directs our attention to a more recent order of the Velletri 
court refusing to reissue Italian passports to Daniele and Emanuele, of 
which we have taken judicial notice. See footnote 1. The order was issued a 
few days after the district court below issued its decision, and we do not 
take into account the order’s skepticism as to Daniele’s autism therapy in 
the United States. Under the Hague Convention, it was the district court 
that was authorized to make factual and legal determinations about 
whether removal from the therapy would likely cause physical or 
psychological harm to Daniele. See Blondin II, 189 F.3d at 245 (outlining 
how the parent who claims the child has been wrongfully removed or 
retained can make a claim before a district court “of the country to which 
the children have been taken” to determine whether removal or retention 
was wrongful).   
                                                                 26 
 
                                      iii. 

      As noted above, the legal issues surrounding custody rights, and 

defining the family’s habitual residence, are complicated. As a result, 

while we have doubts about the district court’s conclusions and thought it 

important to clarify the governing legal standards, we choose not to 

ground our decision on those issues. The case can be resolved, and the 

district court’s decision readily affirmed, because we believe—even  

assuming arguendo that the children’s habitual residence was in Italy and 

that Vittori breached Ermini’s custody rights—that return would be barred 

because the children faced a “grave risk” of harm if returned. It is to this 

issue that we now turn. 

                                      B. 

      On the assumption that Vittori wrongfully removed and retained 

the children, the analysis under the Convention would, nonetheless, not be 

finished. As we noted earlier, the Hague Convention establishes defenses 

to return, and we hold the “grave risk” of harm defense to be 

determinative in this case.  

 



                                      27 
 
                                       i. 

      The district court found that the risk of harm Daniele faced if 

removed from his therapy and returned to Italy was grave enough to meet 

the Hague Convention’s standards. We agree. We, however, also hold, 

contrary to the district court, that Ermini’s history of domestic violence 

towards Vittori and the children was itself sufficient to establish the Hague 

Convention’s “grave risk” of harm defense.  

      We have in the past ruled that a “grave risk” of harm does not exist 

when repatriation “might cause inconvenience or hardship, eliminate 

certain educational or economic opportunities, or not comport with the 

childʹs preferences.” Blondin IV, 238 F.3d at 162.  But we have also stressed 

that a grave risk of harm exists when repatriation would make the child 

“face[] a real risk of being hurt, physically or psychologically.” Id. The 

potential harm “must be severe,” and there must be a “probability that the 

harm will materialize.” Souratgar v. Lee, 720 F.3d 96, 103 (2d Cir. 2013). 

      Domestic violence can satisfy the defense when the respondent 

shows by clear and convincing evidence a “sustained pattern of physical 

abuse and/or a propensity for violent abuse.” Id. at 104 (internal quotation 



                                      28 
 
marks omitted). And we concluded that a “grave risk” of harm from abuse 

had been established where the “petitioning parent had actually abused, 

threatened to abuse, or inspired fear in the children in question.” Id. at 105.  

Spousal violence, in certain circumstances, can also establish a grave risk 

of harm to the child, particularly when it occurs in the presence of the 

child. See id. at 103‐04 (stating that spousal abuse is relevant insofar as it 

“seriously endangers the child”); see also Khan v. Fatima, 680 F.3d 781, 787 

(7th Cir. 2012). We have also been careful to note that “[s]poradic or 

isolated incidents of physical discipline directed at the child, or some 

limited incidents aimed at persons other than the child, even if witnessed 

by the child, have not been found to constitute a grave risk.” Id. at 104.   

      The district court found that Ermini “expresse[d] anger verbally and 

physically,” and that he struck Vittori and frequently hit the children. 

Ermini, 2013 WL 1703590, at *5. Indeed, the district court determined that 

Ermini was “in the habit of striking the children.” Id. The district court 

construed some of the hitting as disciplinary, id., but it did not, and could 

not, conclude that the hitting was “[s]poradic or isolated.” See Sourgatar, 

720 F.3d at 104. The court also found that Vittori testified credibly that 



                                       29 
 
Ermini “had hit her at least 10 times during the course of their 

relationship.” Ermini, 2013 WL 1703590, at *5.  On the question of abuse, 

the district court’s findings about the “violent altercation” in the kitchen of 

their Suffern residence on December 28, 2011 are particularly troubling. Id. 

The court credited both Vittori’s account of having her head “shoved” into 

the kitchen cabinets while Ermini attempted to “suffocate” and “strangle” 

her, and Emanuele’s parallel account of the events, which both he and 

Daniele observed.  Id. The district court also credited Emanuele’s 

testimony that he generally feared his father. Id. at *8.9  

      We believe that these findings by the district court manifestly 

establish that Ermini engaged in a “sustained pattern of physical abuse,” 

Souratgar, 720 F.3d at 104 (internal quotation marks omitted), directed at 

Vittori and the children: Vittori was repeatedly struck; as were the 

children, whom Ermini was “in the habit” of hitting; and Emanuele 

testified to being fearful of his father on the basis of this physical and 


                                              
9          We additionally note the potential for a heightened adverse impact 
of the hitting of the children, and of exposure to the abuse that Vittori 
suffered, on Daniele as an autistic child. See Amicus Br. of Professor 
Elizabeth Lightfoot et al., 8‐13.  
 
                                               30 
 
verbal abuse. These findings evince a “propensity” for violence and 

physical abuse and a resulting fear in the children. Id. at 104. We therefore 

hold that the facts found by the district court were sufficient to meet the 

Hague Convention’s requirement, by clear and convincing evidence, that 

the children faced a “grave risk” of harm because of Ermini’s physical 

abuse.10  

                                       ii. 

       The district court found that another “grave risk” of harm existed. 

The court held that Daniele faced a grave risk of harm if removed from his 

current therapy and returned to Italy. Ermini, 2013 WL 1703590, at *16‐17. 

In light of its factual findings,11 we hold that the district court’s conclusion 

of law was correct.   


                                              
10         Normally, this finding alone would not end our analysis. We would 
next consider, or remand for the district court to consider, the range of 
remedies that might allow for return of the children to their home country 
together with protection from the domestic abuse. See Blondin II, 189 F.3d at 
248‐49. But, since we also hold that there is a second, independent harm to 
returning the children, which cannot be ameliorated, such further analysis 
is not needed here.  
11         We note that the opinions and testimony credited by the district 
court, both about the lack of autism therapy and resources in Italy, and 
about the harms likely to befall Daniele were he removed from his current 
program, are sweeping and strong. Whether we, in the district court’s 
                                               31 
 
           The district court credited the testimony and report of Dr. Fiorile 

that, if Daniele were to be removed from his educational program and not 

provided promptly with an analogous program, he would face a severe 

loss of the skills that he had successfully developed since beginning his 

program—including his ability to develop cognitive, linguistic, social, and 

emotional skills. Id. at *16, 8‐9. The court further credited Dr. Fiorile’s 

conclusion that any “hope for [Daniele] to lead an independent and 

productive life” depended on his participation in a program such as the 

CABAS program that he attended on a daily basis, and that this particular 

program was not available in Italy. Id. at *9. Dr. Fiorile also stated that if 

Daniele were to be removed from this program, he would “cease to be able 




                                                                                                                                       
shoes, would have adopted these factual findings is irrelevant. The 
standard of review is “clear error” and our “review under the ‘clearly 
erroneous’ standard is significantly deferential.” Concrete Pipe & Prods. of 
Cal., Inc. v. Constr. Laborers Pension Trust for Southern Cal., 508 U.S. 602, 623 
(1993). We must accept the trial courtʹs findings unless we have a “definite 
and firm conviction that a mistake has been committed.” Id. (internal 
quotation marks omitted). In light of Dr. Fiorile’s “unrebutted testimony” 
that Daniele’s hope for “an independent and productive life” rested on his 
continued participation in the CABAS program, as well as the fact that “no 
evidence” was presented at trial to support that such a program was 
available to Daniele in Italy, see Ermini, 2013 WL 1703590 at *9, we do not.  
                                                                 32 
 
to learn to write or to talk and w[ould] most likely never learn to read.” 

Joint App’x at 320.  

      This is the first occasion for this Court to consider this kind of 

psychological harm pursuant to Article 13(b). We note, however, that 

Article 13(b) explicitly lists “psychological” harm and “physical” harm as 

appropriate harms for triggering the Convention’s affirmative defenses, 

both of which are implicated by a developmental disorder such as autism. 

And we hold that the facts as found by the district court lend themselves 

straightforwardly to the conclusion that the risk of harm was grave.  

      First, the district court’s findings established there was a 

“probability that the harm w[ould] materialize.” Souratgar, 720 F.3d at 103. 

Indeed, the district court credited testimony that does not speak in terms 

of probability but instead of near certainty: “if [Daniele] leaves the Stony 

Point CABAS program even temporarily, he will face a significant 

regression in his skills and [] without such an intensive, structured 

program, [Daniele] will not develop the cognitive, language, social, 

emotional and independent living skills that he is likely to acquire through 

such a program.” Ermini, 2013 WL 1703590, at *16 (emphasis added).  



                                      33 
 
       Second, the court’s finding that Daniele would lose the ability to 

develop cognitive, emotional, and relational skills, and potentially lead an 

independent life, if removed from his current therapy and repatriated, 

establishes harm of a “severe” magnitude manifestly sufficient to satisfy 

the exception. Souratgar, 720 F.3d at 103. The harm, in fact, is of such a 

severity that it threatens to strike to the very core of the child’s 

development individually and of his ability to participate as a member of 

society.  

       We also note that, in similar circumstances, our sister signatories 

have found the risk of harm in removing an autistic child to be sufficiently 

grave. See, e.g., J.M.H. v. A.S., [2010] 367 N.B.R. 2d 200 (N.B. Fam. Ct.) 

(Can.) (concluding that the risk to the wellbeing of a child who exhibited 

signs of autism in removing the child from treatment was sufficiently 

grave); DP Commonwealth Cent. Auth., [2001] HCA 39 (High Ct. Austl.) 

(finding that a lack of adequate treatment facilities for a child with autism 

in his country of habitual residence was a reason for refusing to return the 

child).  




                                       34 
 
      Considering the unrebutted testimony before the district court 

concerning the risk of harm Daniele faced if he were returned to Italy, we 

have no reason to disturb its factual findings. On the basis of those 

findings, we agree with the district court that the very real harms that 

Daniele likely would have faced if removed from his therapy and 

repatriated satisfy the “grave risk” of harm defense.  

      Moreover, in light of the children’s close relationship to each other, 

and, significantly, the conclusion we reached with respect to abuse, we 

determine as well that it was not error for the district court to decline to 

separate the children. See Ermini, 2013 WL 1703590, at *17 (“Courts in this 

Circuit have frequently declined to separate siblings, finding that the 

sibling relationship should be protected even if only one of the children 

can properly raise an affirmative defense under the Hague Convention.”). 

                                      C. 

      A final issue confronts us. The district court denied Ermini’s petition 

without prejudice to renewal “if [Daniele] is not able to continue with his 

current CABAS program and the Italian court system issues a final order 

requiring the return of the children to Italy.” Ermini, 2013 WL 1703590, at 



                                      35 
 
*17. We amend the judgment to deny Ermini’s petition with prejudice to 

renewal, as we believe the district court’s approach—which is, so far as we 

can tell, the first such instance of denial without prejudice in a Hague 

Convention case—to constitute an error of law, neither justified nor 

allowed by the Convention. Since the “proper interpretation of the Hague 

Convention is an issue of law,” we review the district court’s decision de 

novo. Blondin IV, 238 F.3d at 158 (internal quotation marks omitted).    

       “In interpreting a treaty, it is well established that we begin with the 

text of the treaty and the context in which the written words are used.” 

Swarna v. Al–Awadi, 622 F.3d 123, 132 (2d Cir. 2010) (internal quotation 

marks and alteration omitted). The Hague Convention provides either for 

the “return of the child forthwith” if the child is wrongfully removed, 

pursuant to Article 12, or for a “determin[ation] that the child is not to be 

returned,” pursuant to Article 16. The Convention authorizes these 

decisions alone, and stresses the importance of deciding matters 

“expeditiously.” See Hague Convention., art. 11. It also explicitly keeps 

courts out of deciding, or acting under the Convention, “on the merits of 

rights of custody.” Id., art. 16.  



                                       36 
 
      Furthermore, as the Hague Conventionʹs Explanatory Report—which 

we have construed as being an authoritative and official history of the 

Convention proceedings, see Blondin II, 189 F.3d at 246 n.5—has explained, 

the Convention “is not concerned with establishing the person to whom 

custody of the child will belong at some point in the future, nor with the 

situations in which it may prove necessary to modify a decision . . . on the 

basis of facts which have subsequently changed.” Elisa Perez‐Vera, 

Explanatory Report: Hague Conference on Private International Law, in 3 Acts 

and Documents of the Fourteenth Session 426 (1980), (“Explanatory 

Report”) ¶ 71.  

      By denying the petition without prejudice to renewal, the district 

court allows the parties to call upon future events and engage in 

prospective modifications in light of changed facts in precisely the way the 

Convention intended to prohibit. As the Explanatory Report shows, the 

Convention is concerned with events at a particular moment: it either 

requires return or, in light of the risks of harm or other circumstances, it 

does not. Once a determination properly applying the Convention to the 

facts at hand has been made, all other issues leave the realm of the treaty’s 



                                      37 
 
domain. The Convention is not, and cannot be, a treaty to enforce future 

foreign custody orders, nor to predict future harms or their dissipation. 

See, e.g., Redmond v. Redmond, 724 F.3d 729, 741 (7th Cir. 2013) (“The Hague 

Convention targets international child abduction; it is not a jurisdiction‐

allocation or full‐faith‐and‐credit treaty. It does not provide a remedy for 

the recognition and enforcement of foreign custody orders or procedures 

for vindicating a wronged parentʹs custody rights more generally.”); Mota 

v. Castillo, 692 F.3d 108, 112 (2d Cir. 2012) (“[T]he Convention’s focus is 

simply upon whether a child should be returned to her country of habitual 

residence for custody proceedings.”). Indeed, the Convention stresses the 

need for, and importance of, establishing swiftly a degree of certainty and 

finality for children. 12 See, e.g., Chafin v. Chafin, 133 S. Ct. 1017, 1030 (2013) 

(Ginsburg, J., concurring) (“Protraction . . . is hardly consonant with the 

Convention’s objectives.”); Blondin II, 189 F.3d at 244 n.1 (noting the 

necessity that procedural and substantive decision‐making be expeditious 




                                              
12         Of course, should there be a future Italian custody order, neither 
parent would be without redress, but that redress would likely come in 
New York State court, pursuant to the Uniform Child Custody Jurisdiction 
and Enforcement Act, N.Y. Domestic Relations Law §§ 75 et seq. 
                                               38 
 
so they do not exceed the time that the child can endure the uncertainty of 

the process).  

      For these reasons, we conclude that the Convention did not permit 

denial of the petition without prejudice. Accordingly, we order that the 

judgment be amended to deny Ermini’s petition with prejudice to renewal.  

                               CONCLUSION 

      We AFFIRM the district court’s denial of appellant’s petition, and 

AMEND its judgment to deny that petition with prejudice.  




                                     39